Case: 19-10737      Document: 00515461306         Page: 1    Date Filed: 06/22/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-10737                           June 22, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DANNY CARL REAVIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-299-1


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Danny Carl Reavis, federal prisoner # 57926-177, was convicted by a jury
of possession with intent to distribute 50 grams or more of methamphetamine,
in violation of 21 U.S.C. § 841(a)(1) and punishable under § 841(b)(1)(A), and
sentenced below the guidelines range to 240 months of imprisonment and a
five-year term of supervised release. On appeal, Reavis contends that the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10737     Document: 00515461306      Page: 2     Date Filed: 06/22/2020


                                   No. 19-10737

evidence was insufficient for conviction because the Government did not
demonstrate that he intended to distribute methamphetamine.
      “We review the district court’s denial of a motion for judgment of
acquittal de novo.” United States v. Klein, 543 F.3d 206, 212 (5th Cir. 2008)
(internal quotation marks and citation omitted). “[R]eview for sufficiency of
the evidence following a conviction is narrow,” and “[w]e will affirm if a rational
trier of fact could have found that the evidence established the essential
elements of the offense beyond a reasonable doubt.” Id. (internal quotation
marks and citation omitted). “[T]he evidence, all reasonable inferences drawn
therefrom, and all credibility determinations” are considered “in the light most
favorable to the prosecution.”     Id. (internal quotation marks and citation
omitted).      Relevant    here,    possession    with      intent   to   distribute
methamphetamine is established where a defendant knowingly possessed
methamphetamine with the intent to distribute it.            See United States v.
Vinagre-Hernandez, 925 F.3d 761, 764 (5th Cir. 2019), cert. denied, 140 S. Ct.
897 (2020).
      “[A] rational trier of fact could have found that the evidence established
the essential elements of the offense beyond a reasonable doubt.” Klein, 543
F.3d at 212 (internal quotation marks and citation omitted). The amount of
methamphetamine discovered on Reavis’s property is significant evidence of
distribution. Approximately half a pound of methamphetamine, or 225 grams,
was found on Reavis’s property, but he told law enforcement that he personally
used only one gram per week and re-upped his supply every few weeks. Trial
testimony indicated that a user quantity of methamphetamine would be less
than seven grams.      The amount of methamphetamine found on Reavis’s
property was therefore far in excess of his stated and the typical personal use,
and “mere possession of a quantity of drugs inconsistent with personal use will



                                        2
    Case: 19-10737     Document: 00515461306      Page: 3   Date Filed: 06/22/2020


                                  No. 19-10737

suffice for the jury to find intent to distribute.” United States v. Mays, 466 F.3d
335, 341 (5th Cir. 2006). In addition to the methamphetamine, which had a
high degree of purity, distribution paraphernalia—packaging material, drug
ledgers, and multiple digital scales—and more than $9,000 was found on
Reavis’s property. “Proof of intent to distribute may be inferred from the
presence of distribution paraphernalia, large quantities of cash, or the value
and quality of the substance.” United States v. Munoz, 957 F.2d 171, 174 (5th
Cir. 1992); see also United States v. Williamson, 533 F.3d 269, 278 (5th Cir.
2008) (stating that intent can be inferred from, among other factors, the
presence of distribution paraphernalia like digital scales).
      Trial testimony regarding law enforcement’s observations of Reavis’s
home, the ensuing traffic stops, and Reavis’s text messages also support
conviction. Approximately 10 cars per night, over a period of four months,
came to Reavis’s residence during nighttime hours. During these visits, Reavis
would meet with individuals, walk to a shed on the property where he would
remain for approximately five to 10 minutes, and then return to the residence.
Three bags of more than 50 grams of methamphetamine each and a large
amount of currency were found in the shed. Two traffic stops of drivers after
leaving Reavis’s house yielded methamphetamine. One of the stops found one
gram of methamphetamine in the possession of a woman named Racheal
Turner, whom law enforcement believed had previously texted Reavis about
obtaining methamphetamine. Text messages on Reavis’s cell phone contained
evidence of at least two conversations on the day of the search about drug
transactions, including the aforementioned conversation with Racheal.
Reavis’s arguments to the contrary are unpersuasive.
      AFFIRMED.




                                        3